Dailey, J.
The facts disclosed by the record, and material to an explanation of the ruling of the court, are that in January, 1887, John Brown and others filed, in the Lake Circuit Court, their petition for drainage, under the circuit court drainage act, approved April 6, 1885, p. 129.
In said petition, it was alleged, among other things, that the right of way of the appellant, extending through' sections 17, 18 and 20, in township 32, range 8, in said county, would be affected, and such proceedings were had thereunder that the right of way of the appellant company was assessed for benefits in the sum of seven hundred dollars, which assessment was approved by the court, and, from the judgment affirming the assessments, no appeal was ever prosecuted, but the same remains in full force; that, afterwards, said ditch was ordered constructed, and was completed according to plans and specifications, but appellant failed to pay the amount so assessed. Appellee commenced this suit for the purpose *60of its collection, and recovered a personal judgment against appellant in the sum of $700, also the further sum of $35 attorneys’ fees, together with all the costs of the action, without relief, and a decree declaring said sums and costs to be a valid lien on the defendant’s right of way specified therein. Appellant then filed its written motion to change and modify the judgment so as to eliminate therefrom the judgment in personam, and prosecutes this appeal.
Filed Sept. 20, 1893.
The Appellate Court, under the acts of 1893, has exclusive jurisdiction of this question. The act approved March 4,1893, p. 356, granting additional jurisdiction to that court, is as follows: “Section 1. Be it enacted by the General Assembly of the State of Indiana, That in addition to the jurisdiction which the Appellate Court now possesses, that court shall have jurisdiction in all cases for the foreclosure or enforcement of liens of purely statutory origin where the amount in controversy does not exceed the sum of thirty-five hundred dollars.”
This cause is therefore ordered to be transferred to the Appellate Court.